COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Senior Judge Cole
Argued at Richmond, Virginia


RETREAT HOSPITAL and
 CONTINENTAL INSURANCE COMPANY
                                         MEMORANDUM OPINION * BY
v.          Record No. 1465-97-2        JUDGE SAM W. COLEMAN III
                                           FEBRUARY 24, 1998
MARLENE HAMMERSLEY


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            John M. Oakey, Jr. (F. Brawner Greer;
            McGuire, Woods, Battle & Boothe, on brief),
            for appellants.

            Timothy J. Healy (Levit and Mann, on brief),
            for appellee.



     Retreat Hospital and its insurer (employer) contend that the

Workers' Compensation Commission erred when it found:      (1) that

Marlene Hammersley's (claimant) continuing disability is causally

related to her compensable January 15, 1996 injury by accident,

and (2) that she adequately marketed her residual work capacity.

 Because credible evidence supports the commission's findings, we

affirm the commission's award.

     On appeal, we view the evidence in the light most favorable

to the party prevailing before the commission.      See R.G. Moore

Bldg. Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).    The commission's factual findings are conclusive and

binding on appeal if supported by credible evidence in the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
record.   See Lynchburg Foundry Co. v. Goad, 15 Va. App. 710, 712,

427 S.E.2d 215, 217 (1993); Classic Floors, Inc. v. Guy, 9 Va.

App. 90, 95, 383 S.E.2d 761, 764 (1989).

     Viewed accordingly, the evidence proved that claimant worked

as a progressive care nurse for employer for twenty-three years.

While doing yard work in September 1994, claimant injured her

neck which resulted in neck and shoulder pain.   Dr. Claude Wilson

diagnosed claimant with acute cervical disc herniation at C6-7

with severe C7 radiculopathy, for which he performed a cervical

discectomy and fusion and placed claimant on a fifty pound

lifting restriction.   After the yard work injury, claimant

aggravated the cervical disc condition on several occasions from

non-work-related exertion.
     On January 15, 1996, when lifting a patient, claimant

suffered a compensable injury by accident that aggravated her

pre-existing neck condition.    Dr. Wilson reported that "[e]very

time she lifts much she develops some radiculitis corresponding

to a C7 nerve root."   On January 24, 1996, Dr. Wilson advised

claimant's supervisor that claimant "was in a situation at work

recently where she had to do some lifting and aggravated her

radiculitis in her left arm."   He stated that claimant was unable

to lift the amount of weight usually required to perform her

nursing duties and recommended a ten pound lifting restriction.

     Dr. Wilson reexamined claimant on March 20, 1996.    He

reviewed the results of a recent MRI, noted no abnormalities in



                                - 2 -
claimant's cervical discs, and reported that she could "gradually

increase her activities" and "start lifting more."

     On September 13, 1996, in a letter to counsel, Dr. Wilson

opined:
             It is my opinion that the lifting, twisting
             incident which occurred on January 15
             aggravated a preexisting condition of
             cervical radiculopathy in Ms. Hammersley. It
             is my professional opinion that this incident
             exacerbated the problem such that Ms.
             Hammersley is unable to continue to perform
             the duties required as a progressive care
             nurse.

(Emphasis added).    Subsequently, in his deposition, Dr. Wilson

stated that the reason claimant could no longer work as a

progressive care nurse was because the job required lifting that

would likely cause her to re-aggravate the pre-existing cervical

condition.

     Claimant immediately returned to work after the January 15

accident, performing a light duty job in which she delegated work

to other nurses.    In late January, employer directed her to take

a medical leave of absence.    Claimant contacted employer's human

resources coordinator and inquired as to other job vacancies with

employer.    She was not qualified for some of the vacancies, and

others either required lifting weight in excess of her

restrictions or were eliminated.    Claimant admitted that she was

offered a part-time job in a doctor's office in February 1996,

but she declined it because the job did not offer the same

benefits as employer, and she desired to continue trying to find



                                 - 3 -
a job at the hospital.   On April 23, 1996, the employer

terminated claimant.




                               - 4 -
                             CAUSATION

     It is well established that the commission's determination

of causation is a factual finding that will not be disturbed on

appeal if supported by credible evidence.     See American Filtrona

Co. v. Hanford, 16 Va. App. 159, 165, 428 S.E.2d 511, 515 (1993);

Manassas Ice & Fuel Co. v. Farrar, 13 Va. App. 229, 230, 409

S.E.2d 824, 826 (1991).   "[A] party seeking compensation bears

the burden of proving his disability and the periods [or

duration] of that disability."     Marshall Erdmen and Assoc. v.

Loehr, 24 Va. App. 670, 679, 485 S.E.2d 145, 150 (1997).     Here,

Dr. Wilson's opinion in his September 13 letter to counsel "that

Ms. Hammersley is unable to continue to perform the duties

required as a progressive care nurse," is credible evidence to

support the commission's finding that claimant's continuing

disability was causally related to her compensable injury by

accident.   Although Dr. Wilson's statements at the deposition may

arguably conflict with his earlier medical opinion rather than

explain the primary cause of claimant's disability, the

commission was entitled to determine the weight, meaning, and

credibility to give to Dr. Wilson's respective statements.    Where

the statements can be read in a manner to be compatible, the

commission does not err by reconciling the statements and giving

meaning to both opinions.   Furthermore, "[q]uestions raised by

conflicting medical opinions must be decided by the commission.
Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d




                                 - 5 -
231, 236 (1989).   "The fact that there is contrary evidence in

the record is of no consequence if there is credible evidence to

support the commission's finding," Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991); "the rule

respecting conflicting medical opinions also applies when . . . a

sole expert gives conflicting opinions."      Chandler v. Schmidt

Banking Co., 228 Va. 265, 267, 321 S.E.2d 296, 298 (1984).      See

The Greif Cos. v. Hensley, 22 Va. App. 546, 552, 471 S.E.2d 803,

806 (1996) ("The Commission's findings of fact are conclusive and

binding on this Court if supported by credible evidence.     This

rule applies when an expert's opinion contains internal

conflicts.") (citations omitted).   Because the commission's

finding that claimant's disability continues to be "exacerbated"

by the incident is supported by credible evidence in the record,

we uphold that finding on review.      See Classic Floors, 9 Va. App.

at 95, 383 S.E.2d at 764.

                         RESIDUAL CAPACITY
     Employer's contention regarding the marketing of residual

capacity is that claimant unjustifiably declined selective

employment procured by employer at the nearby doctor's office.

"If an injured employee refuses employment secured for him

suitable to his capacity, he shall not be entitled to any

compensation at any time during the continuance of such refusal,

unless in the opinion of the Commission such refusal was
justified."   DePaul Medical Center v. Brickhouse, 18 Va. App.




                               - 6 -
506, 508, 445 S.E.2d 494, 495 (1994) (citing Code § 65.2-510)

(emphasis in original).   Code § 65.2-510 vests broad discretion

in the commission to determine whether under the circumstances an

employee is justified in refusing selective employment.     See

Brickhouse, 18 Va. App. at 508, 445 S.E.2d at 495.   Here, the

commission concluded that claimant's refusal was justified

because she "concentrated her efforts toward returning to [the

hospital] during her . . . leave of absence and rejected a

part-time job with no benefits."   Considering the fact that

claimant expected and was attempting to return to work at the

hospital, and in light of the relatively brief period of time

that she was away from work, credible evidence supports the

commission's determination that claimant justifiably refused the

selective employment.   Therefore, we uphold the commission's

finding.   See id.; Food Lion, Inc. v. Lee, 16 Va. App. 616,

619-20, 431 S.E.2d 342, 344-45 (1993).

     For the reasons stated, we affirm the commission's decision.
                                                          Affirmed.




                               - 7 -